DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 51-52, and 96 are rejected under (a)(1) as being anticipated by US 2012/0211367 to Vecltis (hereinafter Vecltis).

Regarding claim 1, Vecltis teaches a method of separating an uncharged organic species from water (Abstract ‘filtration method can be used to reduce at least one contaminant (e.g., organic molecules) in an aqueous fluid...methods of the invention can separate at least one contaminant from an aqueous fluid'; para[0251] 'a methyl orange input fluid’; see Instant specification pg 20 In 16 'methyl orange'), the method comprising: applying a first electrical potential to a first adsorbent (para[0008] 'electrochemical filter comprising carbon nanotubes, e.g., multi-walled carbon nanotubes (MWNTs), can efficiently reduce at least one contaminant present in an aqueous solution, e.g., organic molecules, aqueous anions (e.g., chlorides and iodides), or biological microorganisms (e.g., viruses and bacteria), through a porous carbon nanotube network when a potential is applied'); contacting the first adsorbent 

Regarding claim 2, Vecitis teaches the method of claim 1. Vecitis further teaches the method comprising applying a second electrical potential to the first adsorbent (para[0321 j 'performance of the CNTs has been evaluated over a range of applied voltages'; Fig 3B instantaneous applied voltages); contacting a receiving stream comprising water with the first adsorbent (para[0141 j 'contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed and washed away in a collection fluid'; Abstract 'an aqueous fluid is flowed through a filtration apparatus') and desorbing at least some of the adsorbed uncharged organic species from the first adsorbent {para[0141] ‘the contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed').

Regarding claim 3, Vecitis teaches the method of claim 2. Vecitis further teaches repeating through the steps of claim 2 a plurality of times (para[0321J 'performance of the CNTs has been evaluated over a range of applied voltages’; Fig 3B instantaneous applied voltages).

Regarding claim 4, Vecitis teaches the method of claim 2. Vecitis further teaches repeating through the steps of claim 2 from 2 to 500 times (para[0321] 'performance of the 

Regarding claim 5, Vecitis teaches the method of claim 2. Vecitis further teaches repeating through the steps of claim 2 from 5 to 20 times (para[0321] 'performance of the CNTs has been evaluated over a range of applied voltages'; Fig 3B instantaneous applied voltages).

Regarding claim 51, Vecitis teaches a method of separating an organic species from water (Abstract 'filtration method can be used to reduce at least one contaminant (e.g., organic molecules) in an aqueous fluid...methods of the invention can separate at least one contaminant from an aqueous fluid'), the method comprising: applying a reductive potential (para(Q121] 'applying a voltage from the voltage source'; para[0008] 'efficiently reduce at least one contaminant') to a first adsorbent (para[0008] 'electrochemical filter comprising carbon nanotubes') ; contacting the first adsorbent with a feed stream comprising water and the organic species (para[0075J input fluid to penetrate through and contact the porous carbon nanotube filter material'; para[0071] input fluid cars be any aqueous fluid, e.g., comprising at least one contaminant described herein...contaminants include organic molecules'), and adsorbing at least some of the organic species into the first adsorbent (para[0054] 'molecules are adsorbed onto CNT surface’}.

Regarding claim 52, Vecitis teaches the method of claim 51, further comprising applying an oxidative potential (para[0121j 'applying a voltage from the voltage source’; para[0008] 'the contaminants can be oxidized or deactivated on the filter') to the first adsorbent (para[0008] 'electrochemical filter comprising carbon nanotubes'}; contacting a receiving stream comprising water with the first adsorbent (para[0141] 'contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed and washed away in a collection fluid'; Abstract 'an aqueous fluid is flowed through a filtration apparatus'), and desorbing at least some of the adsorbed organic species from the first adsorbent (para[01411 'the contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed').

Regarding claim 96, Vecitis teaches a method of separating an organic species (e.g., uncharged organic species) from water (Abstract ’filtration method can be used to reduce at least one contaminant (e.g., organic molecules) in an aqueous fluid...methods of the invention can separate at least one contaminant from an .aqueous fluid’), the method comprising: applying a first electrical potential (e.g., reductive potential) (para[0121] 'applying a voltage from the voltage source') to a first adsorbent (para[0008) 'electrochemical filter comprising carbon nanotubes'), contacting the first adsorbent with a feed stream comprising water and the organic species (para[0071] 'input fluid can be any aqueous fluid, e.g., comprising at least one contaminant described herein...contaminants include organic molecules'), and adsorbing at least some of the organic species into the first adsorbent (para[0054] 'molecules are adsorbed onto CNT surface’; Abstract ‘contaminant (e.g., organic molecules)').

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-50, 53-94, 97-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vecitis applied as above.

Regarding claim 6, Vecitis teaches the method of any one of claims 2-5. Vecitis further teaches applying a second electrical potential (para[Q3213 'performance of the CNTs has been evaluated over a range of applied voltages'; Fig 3B instantaneous applied voltages); and a second adsorbent (para[0012] 'the porous carbon nanotube filter material Includes a network of carbon nanotubes'); and contacting the second adsorbent with a receiving stream (para[0141 j ‘contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed and washed away in a collection fluid'; Abstract 'an aqueous fluid is flowed through a filtration apparatus’), and desorbing at least some of the adsorbed uncharged organic species from the second adsorbent (para[0141] 'the contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed'). Vecitis does not specifically teach wherein the second electrical potential is applied to a second adsorbent. It would have been obvious to one of skill in the art to apply the second potential to the second adsorbent by routine experimentation.

Regarding claim 8, Vecitis teaches the method of claim 2. Vecitis further teaches applying a second electrical potential (para(0321j 'performance of the CNTs has been evaluated over a range of applied voltages'; Fig 3B instantaneous applied voltages); and the first adsorbent (para[0008j ‘electrochemical filter comprising carbon nanotubes’), before and/or while contacting the first adsorbent with the receiving stream comprising water (para[0141] 'contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed and washed away in a collection fluid'; Abstract 'an aqueous fluid is flowed through a filtration apparatus'). Vecitis does not specifically teach wherein the second electrical potential is applied to a first adsorbent, it ‘would have been obvious to one of skill in the art to apply the second potential to the first adsorbent by routine experimentation.

Regarding claim 9, Vecitis teaches the method of claim 1. Vecitis further teaches applying a first electrical potential (para[0121J 'applying a voltage from, the voltage source’); arid a first adsorbent (parajOOOS] 'electrochemical filter comprising carbon nanotubes'), before and/or while contacting the first adsorbent with the feed stream comprising water and the uncharged organic species (para[0071] 'The input fluid can be any aqueous fluid'; Fig 19 E potential vs time for various carbon nanotubes). Vecitis does not specifically teach wherein the first electrical potential is applied to a first adsorbent, it would have been obvious to one of skill in the art to apply the first potential to the first adsorbent by routine experimentation.

Regarding claim 10, Vecitis teaches the method of claim 8. Vecitis further teaches applying a first electrical potential (para[0121) 'applying a voltage from the voltage source'); and a second adsorbent (para[0012] 'the porous carbon nanotube filter material includes 3 network of carbon nanotubes') before and/or while contacting the second adsorbent with the teed stream comprising water and the uncharged organic species (para[0071] The input fluid can be any aqueous fluid'; Fig 19 E potential vs time for various carbon nanotubes). Vecitis does not specifically teach wherein the first electrical potential is applied to a second adsorbent, it would have been obvious to one of skill in the art to apply the first potential to the second adsorbent by routine experimentation.

Regarding claim 11, Vecitis teaches the method of claim 6. Vecitis further teaches comprising applying a second electrical potential (para[0121j 'applying a voltage from the voltage source'; Fig 3B instantaneous applied voltages); and a second adsorbent (para[0Q12] 'the porous carbon nanotube filter material includes a network of carbon nanotubes') before and/or while contacting the second adsorbent with the receiving stream comprising water (para[0141] 'contaminant adsorbed on the carbon nanotube fitter material can be electrostatically desorbed and washed away in a collection fluid'; Abstract 'an aqueous fluid is flowed through a filtration apparatus'). Vecitis does not specifically teach wherein the second electrical potential is applied to a second adsorbent. It would have been obvious to one of skill in the art to apply the second potential to the second adsorbent by routine experimentation.

Regarding claim 53, Vecitis teaches the method of claim 52. Vecitis further teaches applying an oxidative potential (para[0121] 'applying a voltage from the voltage source'; para[0008] 'the contaminants can be oxidized or deactivated on the filter') to a second adsorbent (para[0012] 'the porous carbon nanotube filter material includes a network of carbon nanotubes’); contacting the second adsorbent with the receiving stream (para[0141] 'contaminant adsorbed on the carbon nanotube fitter material can be electrostatically desorbed and washed away in a collection fluid’; Abstract 'an aqueous fluid is flowed through a filtration apparatus') arid desorbing at least some of the adsorbed organic species from the second adsorbent (para[0141] ‘the contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed and washed away in a collection fluid'). Vecitis does not specifically teach wherein the oxidative potential is applied to the second adsorbent, it would have been obvious to one of skill in the art to apply the oxidative potential to the second adsorbent by routine experimentation.

Regarding claim 54, Vecitis teaches the method of claim 53. Vecitis further teaches applying a reductive potential (para[01211 'applying a voltage from the voltage source’; para[0008j ‘efficiently reduce at least one contaminant') to the second adsorbent (paral0012] ‘the porous carbon nanotube filter material includes a network of carbon nanotubes'); contacting the second adsorbent with the feed stream (para[0075] input fluid to penetrate through and contact the porous carbon nanotube filter material'), and adsorbing at least some of the organic species into the second adsorbent (para[0054] 'molecules are adsorbed onto CNT surface': Abstract ‘contaminant (e.g., organic molecules)'). Vecitis does not specifically teach wherein the reductive potential is applied to the second adsorbent. It would have been obvious to one of skill in the art to apply the reductive potential to the second adsorbent by routine experimentation.

Regarding claim 55, Vecitis teaches the method of any one of claim 52-54. Vecitis further teaches applying an oxidative potential (para[0121j 'applying a voltage from the voltage source'; para[0008j ‘the contaminants can be oxidized or deactivated on the filter’) and the first adsorbent (para[Q008] 'electrochemical filter comprising carbon nanotubes') before and/or while contacting the first adsorbent with the receiving stream comprising water (para[0141] 'contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed and washed away in a collection fluid'; Abstract ‘an aqueous fluid is flowed through a filtration apparatus'). Vecitis does not specifically teach 'wherein the oxidative potential is applied to a first adsorbent, it would have been obvious to one of skill in the art to apply the oxidative potential to the first adsorbent by routine experimentation.

Regarding claim 56, Vecitis teaches the method of any one of claim 51-54. Vecitis further teaches applying a reductive potential (para[0121) 'applying a voltage from the voltage source'; para[0008] 'efficiently reduce at least one contaminant’) and a first adsorbent (para[0008] 'electrochemical filter comprising carbon nanotubes') before and/or while contacting the first adsorbent with the feed stream comprising water and the organic species (para[0071] 'The input fluid can be any aqueous fluid'; Fig 19 E potential vs time for various carbon nanotubes). Vecitis does not specifically teach wherein the reductive potential is applied to a first adsorbent. It would have been obvious to one of skill in the art to apply the oxidative potential to the first adsorbent by routine experimentation.

Regarding claim 95, Vecitis teaches a system for reversibly adsorbing organic species (para[0124] 'organic molecules or anions in an aqueous fluid can be adsorbed to the carbon nanotube filter material'; para[0141J 'contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed and washed away In a collection fluid'), the system comprising: a first adsorbent and/or a second adsorbent (para[0124] ‘carbon nanotube filter material'); and a polymeric coating associated with the first and/or second adsorbent (para[0118] 'the carbon nanotubes can be coated with a polymer'), wherein, the polymer coating comprises at least one redox active polymer species (para[0118] 'polymers that can be used to coat the carbon nanotubes Include, without limitations...polyamide, poiysulfone, polystyrene'). Vecitis does not specifically teach wherein the conductivity of the polymeric coasting is from 1 S/cm to 200 S/cm, and the surface area of the polymeric coating is from 10 m2/g to 200 m2./g. It would have been obvious to one of skill in the art to optimize the conductivity and surface area of the polymeric coating by routine experimentation. It would further have been obvious to one in the art that polyamides, polysulfones, and polystyrenes are redox active polymers as they can under redox reactions (see US 4,775,556 A to Krause et al. col 5 In 28-38 'in view of the Increased rates of the redox reaction and plating’s produced on the aromatic polyimides and polysulfones, the presence of electron-withdrawing groups are preferred adjacent to the aromatic ring either in the polymeric backbone or as substituents. Accordingly, suitable polymers include aromatic polyimides, polyamides, polysulfones, styrene polymers')

Regarding claim 97, Vecitis teaches a method as in claim 96. Vecitis further teaches the method comprising applying a second electrical potential (e.g., an oxidative potential) (para[0121) 'applying a voltage from the voltage source'; Fig 3B instantaneous applied voltages); and a first adsorbent (parafOOOB] 'electrochemical filter comprising carbon nanotubes'), contacting a the first adsorbent with the receiving stream (para[0141] 'contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed and washed away in a collection fluid'); and desorbing at least some of the adsorbed organic species (e.g., uncharged organic species) from the first adsorbent (para[014l] 'contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed and washed away in a collection fluid'). Vecitis does not specifically teach wherein the second potential is applied to the first adsorbent. It would have beers obvious to one of skill in the art to apply the second potential to the first adsorbent by routine experimentation.

Regarding claim 98, Vecitis teaches the method as in claim 97. Vecitis further teaches applying a second electrical potential (e.g., oxidative potential) (para[0121] 'applying a voltage from the voltage source'; Fig 3B instantaneous applied voltages), and a second adsorbent (para[0012] 'the porous carbon nanotube filter material includes a network of carbon nanotubes’), contacting the second adsorbent with the receiving stream (para[0141] 'contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed and washed away In a collection fluid'), desorbing at least some of the adsorbed organic species (e.g., uncharged organic species) from the second adsorbent (para[0141] ‘contaminant adsorbed on the carbon nanotube filter material can be electrostatically desorbed and washed away in a collection fluid'). Vecitis does not specifically teach wherein the second electrical potential is applied to the second adsorbent, it would have been obvious to one of skill in the art to apply the second potential to the second adsorbent by routine experimentation.

Regarding claim 99, Vecitis teaches the method of claim 98. Vecitis further teaches applying a second electrical potential (e.g., oxidative potential) while applying a first electrical potential (e.g., reductive potential) (Fig 19 C anode potential and cathode potential) and a first adsorbent (para[0008] 'electrochemical filter comprising carbon nanotubes') and a second adsorbent (para[0Q12j 'the porous carbon nanotube filter material includes a network of carbon nanotubes'). Vecitis does not specifically teach applying the second electrical potential to the second adsorbent and applying the first electrical potential to the first adsorbent.

Regarding claim 100, Vedils teaches the method of any one of claims 98-99. Vecitis further teaches applying a first electrical potential {e.g., reductive potential) (paraf0121j ‘applying a voltage from the voltage source’) and a second adsorbent (parai0012j 'the porous carbon nanotube filter material includes a network of carbon nanotubes’), contacting the second adsorbent with the feed stream species (para[0075] ‘input fluid to penetrate through arid contact the porous carbon nanotube filter material'), and adsorbing at least some of the organic species (e.g., uncharged organic species) into the second adsorbent fpara[0054] 'molecules are adsorbed onto CNT surface’; Abstract 'contaminant (e.g., organic molecules)'), Vecitis does not specifically leach wherein the first electrical potential is applied to the second adsorbent, it would have been obvious to one of skill in the art to apply the first potential to the second adsorbent by routine experimentation.

Regarding claim 101, Vecitis teaches the method of claim 100. Vecitis further teaches applying a second electrical potential (e.g., oxidative potential) while applying a first electrical potential (e.g.. reductive potential) (Fig 19 C anode potential and cathode potential) and a first adsorbent (para[0008j 'electrochemical filter comprising carbon nanotubes') and a second adsorbent (para[0012j 'the porous carbon nanotube filter material includes a network of carbon nanotubes'). Vectis does not specifically teach applying the first electrical potential to the second adsorbent and applying the second electrical potential to the first adsorbent.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN S PHASGE whose telephone number is (571)272-1345.  The examiner can normally be reached on Monday to Thursday 11:30 am to 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ARUN S PHASGE/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        



asp